          Case
          Case1:17-cv-05833-DLC
               1:17-cv-05833-DLC Document
                                 Document284
                                          279 Filed
                                              Filed01/19/21
                                                    01/19/21 Page
                                                             Page11of
                                                                    of73
                                                                       1



                                         BERRY LAW PLLC
                                       745 FIFTH AVENUE, 5th Floor
                                      NEW YORK, NEW YORK 10151
                                         Phone (212) 355-0777
                                          Fax (212) 750-1371
Eric W. Berry (NY)
e-mail   BerryLawPllc@gmail.com
                                                               January 19, 2021
Hon. Denise L. Cote, U.S.D.J. (via ECF)
Sen. Daniel Patrick Moynihan Federal Courthouse
500 Pearl Street, Courtroom 15B
New York, New York 10007

                     Amended Letter Motion to Seal Motion to Compel Ringel’s Testimony
Your Honor:

         The Knopfs request that the Court seal their motion to compel deposition testimony from
Melissa Ringel and permit a redacted version of the motion to be filed publicly. The Knopfs believe
that the requested sealing order and redaction is necessary to “preserve the integrity of a government
investigation and law enforcement interests. . . [.]” In re Applications to Unseal 98 CR 1101(ILG),
568 Fed.Appx. 68, 70 (2d Cir. 2014). A redacted version of the order is attached as Exhibit A.

                                  Respectfully submitted,

                                         /s/ Eric W. Berry
                                  Eric W. Berry

cc: all counsel and pro se parties by ECF; Lorraine Nadel, Esq., by email (w/ Exs.)
    Dan Horwitz, Esq. and Michael Ross, Esq., attorneys for Melissa Ringel, by email (w/ Exs.)




  The motion to seal is granted.
  1.19.2021
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document279-1
                                  284 Filed
                                       Filed01/19/21
                                             01/19/21 Page
                                                       Page21ofof73
                                                                  72




       EXHIBIT A - Redacted Version of the Motion to Compel
         Case
          Case1:17-cv-05833-DLC
               1:17-cv-05833-DLC Document
                                  Document279-1
                                           284 Filed
                                                Filed01/19/21
                                                      01/19/21 Page
                                                                Page32ofof73
                                                                           72



                                        BERRY LAW PLLC
                                       745 FIFTH AVENUE, 5th Floor
                                      NEW YORK, NEW YORK 10151
                                         Phone (212) 355-0777
                                          Fax (212) 750-1371
Eric W. Berry (NY)
e-mail   BerryLawPllc@gmail.com
                                                                January 19, 2021
Hon. Denise L. Cote, U.S.D.J. (via ECF)
Sen. Daniel Patrick Moynihan Federal Courthouse
500 Pearl Street, Courtroom 15B
New York, New York 10007

                     Amended Letter Motion to Compel Ringel’s Deposition Testimony
Your Honor:

       The Knopfs request an order overruling Melissa Ringel’s objections to deposition questions
(see Ex. 1) based on a claim of Fifth Amendment privilege against self-incrimination.


         Ringel’s prior deposition in Knopf v. Phillips, 16 Civ. 6601 (DLC) is a waiver of the
privilege against self-incrimination. Klein v. Harris, 667 F.2d 274, 287 (2d Cir. 1981) provides that
a “testimonial” waiver occurs “if (1) the witness’s prior statements have created a significant
likelihood that the finder of fact will be left with and prone to rely on a distorted view of the truth,
and (2) the witness had reason to know that his prior statements would be interpreted as a waiver
of the . . . privilege against self-incrimination.” Klein defines “testimonial” as “voluntarily made
under oath in the context of the same judicial proceeding.” Id. at 288.

        The “meet and confer” session centered on whether this case and Phillips are “the same
judicial proceeding.” They are. The allegations in this case stem from evidence obtained in Phillips;
occasionally the Court has entered a single order in both cases; and at one point it ordered them to
be tried together (ECF 224) before deferring the question of a consolidated trial to later (ECF 228).
The Court has limited depositions of witnesses examined in Phillips (including Ringel) to two hours
(ECF 224), seeming to view them as continuations of those taken in Phillips. In such circumstances,
the Courts value substance over form and hold that the existence of a different case number or
caption does not defeat a showing that the prior testimony was within the same proceeding. In re
Mudd, 95 B.R. 426 (Bankr., N.D. Tex. 1989) held that testimony at a §341 examination waived the
privilege against self-incrimination in a subsequent adversary proceeding since:

                 While it is true that the objection to discharge complaint is a separate
         adversary proceeding, . . . the subject matter of the adversary – the loss of some
         $9,000,000.00 from the Liquid Asset Fund – is so interwoven with the main
         Bankruptcy proceeding that the two proceedings are part and parcel of each other.
         This fact is illustrated by the scope of the 2004 examination in question, in which the
         Trustee seeks information concerning the missing funds. . . [.]

Id. at 430-431. Accord: In re Lederman, 140 B.R. 49, 54 (Bankr.E.D.N.Y.1992) (debtor’s admission
       Case
        Case1:17-cv-05833-DLC
             1:17-cv-05833-DLC Document
                                Document279-1
                                         284 Filed
                                              Filed01/19/21
                                                    01/19/21 Page
                                                              Page43ofof73
                                                                         72



Hon. Denise L. Cote, U.S.D.J.
January 19, 2021
Page 2

made in disclosure schedules evidenced a waiver of the privilege against self-incrimination that was
enforceable in subsequent dischargeability adversary proceeding); In re Gi Yeong Nam, 245 B.R.
216, 233 (Bankr., E.D. Pa. 2000) (testimony at §341 meeting was a waiver since the “Trustee’s
[adversary proceeding] to recover a fraudulent conveyance is causally related to the very purpose
of the §341 meeting”).

        A waiver of Fifth Amendment privilege “occurs regardless of whether the person’s failure
to claim the privilege was . . . knowing and intelligent,” Minnesota v. Murphy, 465 U.S. 420, 428
(1984),




        Ringel’s prior testimony was incriminating. Feldman testified that he asked her to clarify
whether proceeds could be released to Sanford notwithstanding prior First Department orders. (Ex.
3, at 59:11-60:6.)

                                                 The questions asked at Ringel’s recent deposition
sought to flesh out details regarding her disclosures in Phillips, and “[d]isclosure of a fact waives
the privilege as to details.” Rogers v. United States, 340 U.S. 367, 373 (1951).

        Allowing Ringel to invoke Fifth Amendment privilege now would impermissibly “distort”
the record under Klein. Her prior testimony was that she did not know that Esposito was paid by
Sanford, (Ex. 2, at 37:20-23); that when she received the call that she did not know there was a
pending appeal in Knopf v. Sanford (id., at 44:5-10); and that, on the evening of January 12, 2016,
Esposito was surprised to hear about the call (id., at 106:10-15). Subsequently, the Knopfs learned
that: Akerman and Feldman called her on her direct line (ECF 129-2, p. 21 of 21); Esposito was
paid $50,000 out of the sale proceeds (ECF 167-2, 8 of 11) and used the money immediately to pay
a credit card bill (ECF 167-2, pp. 5, 10 and 11); according to documents Judge Glenn reviewed in
camera, Sanford sent documents to Esposito’s home shortly before the call to obtain Ringel’s view
concerning whether Sanford should stipulate to supplement the record in the pending appeal (Ex.
4, pp. 11-13); and, three hours following the January 12 call, Esposito emailed Sanford say “the title
company should be satisfied at this point (Ex. 5).

         Permitting Ringel to invoke the Fifth Amendment at this stage is prejudicial to the Knopfs,
since it permits her to maintain her prior position that she, Esposito and Sanford did not orchestrate
       Case
        Case1:17-cv-05833-DLC
             1:17-cv-05833-DLC Document
                                Document279-1
                                         284 Filed
                                              Filed01/19/21
                                                    01/19/21 Page
                                                              Page54ofof73
                                                                         72


Hon. Denise L. Cote, U.S.D.J.
January 19, 2021
Page 3

the call without being challenged by the new evidence.

                             Respectfully submitted,

                                    /s/ Eric W. Berry
                             Eric W. Berry

cc: all counsel and pro se parties by ECF; Lorraine Nadel, Esq., by email (w/ Exs.)
    Dan Horwitz, Esq. and Michael Ross, Esq., attorneys for Melissa Ringel, by email (w/Exs.)
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document279-1
                                  284 Filed
                                       Filed01/19/21
                                             01/19/21 Page
                                                       Page65ofof73
                                                                  72




                         EXHIBIT 1
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document279-1
                                  284 Filed
                                       Filed01/19/21
                                             01/19/21 Page
                                                       Page76ofof73
                                                                  72



                                                                       1




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------x
 NORMA KNOPF and MICHAEL KNOPF,
                   Plaintiffs,
                   -against-
 FRANK M. ESPOSITO,
 DORSEY & WHITNEY, LLP,
 NATHANIEL H. AKERMAN,
 EDWARD S. FELDMAN and
 MICHAEL HAYDEN SANFORD,
                  Defendants.
                  Case No:       17 Civ. 5833 (DLC) (SN)
                  Hon. Denise L. Cote, U.S.D.J.
                  Hon. Sarah Netburn, U.S.M.J.
 --------------------------------------------x
                        Videoconference Deposition
                        December 14, 2020
                        10:10 a.m.


               DEPOSITION OF MELISSA RINGEL,
 Non-Party Witness herein, pursuant to
 Local Rule 33.3(c), held at the above-noted
 time and place before Debra J. Gumpel, a
 Notary Public of the State of New York.




                     CINDY AFANADOR COURT REPORTING, INC.
                                1-877-DEPO-YOU
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document279-1
                                  284 Filed
                                       Filed01/19/21
                                             01/19/21 Page
                                                       Page87ofof73
                                                                  72



                                                                       2




 A P P E A R A N C E S:



 BERRY LAW PLLC
 Attorneys for Plaintiffs
 Norma Knopf and Michael Knopf
         745 Fifth Avenue, 5th Floor
         New York, New York 10151
         berrylawpllc@gmailcom
         (212) 355-0777
 BY:     ERIC BERRY, ESQ.
         (via videoconference)



 FRANK M. ESPOSITO, ESQ.
 Defendant Pro Se
         515 Madison Avenue, 15th Floor
         New York, New York 10022
         fesposito@eplawllc.com
         (212) 537-3896
         (via videoconference)




                     CINDY AFANADOR COURT REPORTING, INC.
                                1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page98ofof73
                                                                       72



                                                                            3


 1
 2    APPEARANCES CONTINUED:
 3
 4    Defendant Nathaniel Akerman, Esq
 5    c/o     Patterson Belknap, LLP
 6    Attorneys for Defendants
 7    Dorsey & Whitney, LLP and
 8    Nathaniel H. Akerman
 9            1133 Sixth Avenue,
10            New York, New York 10036
11            (212) 336-2000
12            (via videoconference)
13
14    PATTERSON BELKNAP, LLP (Did Not Appear)
15    Attorneys for Defendants
16    Dorsey & Whitney, LLP and
17    Nathaniel H. Akerman
18            1133 Sixth Avenue
19            New York, New York 10036
20    BY:     JONATHAN H. HATCH, ESQ.
21            jhatch@pbwt.com
22            (212) 336-2000
23
24

25

                          CINDY AFANADOR COURT REPORTING, INC.
                                     1-877-DEPO-YOU
Case
Case 1:17-cv-05833-DLC
     1:17-cv-05833-DLC Document
                       Document 279-1
                                284 Filed
                                      Filed01/19/21
                                            01/19/21 Page
                                                      Page109 of
                                                              of 73
                                                                 72



                                                                      4




 APPEARANCES CONTINUED:


 EDWARD FELDMAN, ESQ.
 Respondent Pro Se
        99 Madison Avenue, Suite 630
        New York, New York 10016
        edward@feldmanesqs.com
        (212) 685-2277
        (via videoconference)


 NADEL & CIARLO, P.C.
 Attorneys for Michael Phillips
        527 Madison Avenue, 7th Floor
        New York, New York             10022
 BY:    LORRAINE NADEL, ESQ.
        lnadel@ncesq.com
        (212) 317-9500
        (via videoconference)
 BY:    ADAM HANAN, ESQ.
        Adam@mcesq.com
        (via videoconference)




                     CINDY AFANADOR COURT REPORTING, INC.
                                1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page11
                                                                 10ofof73
                                                                        72



                                                                             5


 1
 2    APPEARANCES CONTINUED:
 3
 4
 5    McLAUGHLIN & STERN, LLP
 6    Attorneys for Non-Party,
 7    Melissa Ringel
 8            260 Madison Avenue
 9            New York, New York 10016
10    BY: DANIEL J. HOROWITZ, ESQ.
11           dhorowitz@mclaughlinstern.com
12           (212) 455-0448
13
14
15
16
17
18
19
20
21
22
23
24

25

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page12
                                                                 11ofof73
                                                                        72



                                                                             6


 1                               MELISSA RINGEL
 2    M E L I S S A            R I N G E L, the witness
 3    herein, after having been first duly sworn by
 4    a Notary Public of the State of New York, was
 5    examined and testified as follows:
 6    EXAMINATION BY
 7    MR. BERRY:
 8              Q        State your name for the record,
 9    please.
10              A        Melissa Ringel.
11              Q        What is your current address?
12              A        20 Glendale Drive, Oyster Bay,
13    New York 11771.
14              Q        Ms. Ringel, how are you today?
15              A        I am okay.
16              Q        Ms. Ringel, I'm going to screen
17    share a report issued by the Office of
18    Court Administration in March of 2017.                        It's
19    part of Exhibit 104, the first part of
20    Exhibit 104 being a letter from OCA counsel of
21    the First Department.               Can you see the
22    language, "Confidential Report, Do Not
23    Distribute," at the top?
24                                MR. HOROWITZ:          We can see

25                       it.

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page13
                                                                 12ofof73
                                                                        72



                                                                             7


 1                               MELISSA RINGEL
 2              Q        Can the witness see it?
 3              A        Yes.
 4              Q        Can you see the language that's
 5    been highlighted here, that Ms. Ringel said
 6    the two people on the telephone identified
 7    themselves as Michael Sanford's real estate
 8    lawyers?        She said one of the callers was
 9    Nick Akerman from the Law Firm of Dorsey and
10    Whitney, and the other caller was Ed Feldman.
11    Do you see that language?
12              A        Yes.
13              Q        Thank you.        Did Mr. Feldman and
14    Mr. Akerman identify themselves at the outset
15    of the call you received from them on
16    January 12, 2016?
17              A        On the advice of counsel, and
18    pursuant to my rights under the Fifth
19    Amendment of the United States Constitution,
20    I decline to answer the question.
21                                MR. HOROWITZ:          Counsel, can
22                       I request that if the witness
23                       asserts her rights under the
24                       Fifth Amendment to other questions

25                       in the deposition, that it will be

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page14
                                                                 13ofof73
                                                                        72



                                                                             8


 1                               MELISSA RINGEL
 2                       understood if she says,
 3                       "Fifth Amendment," that she is
 4                       asserting those rights under the
 5                       Fifth Amendment," and declining to
 6                       answer the question?              Can we have
 7                       that understanding?
 8                                MR. BERRY:        Yes.      As we
 9                       agreed off the record, if she says
10                       "Fifth Amendment," all the
11                       participating parties will
12                       understand that to mean that she
13                       is invoking her rights under the
14                       Fifth Amendment of the United
15                       States Constitution.
16                                MR. HOROWITZ:          Thank you.
17              Q        Ms. Ringel, do you remember the
18    precise words that Mr. Akerman and Mr. Feldman
19    used when they introduced themselves to you in
20    the call?
21              A        Fifth Amendment.
22              Q        Do you remember whether
23    Mr. Akerman or Mr. Feldman offered any
24    explanation at the outset of the call as to

25    who Mr. Sanford was?

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page15
                                                                 14ofof73
                                                                        72



                                                                             9


 1                               MELISSA RINGEL
 2              A        Fifth Amendment.
 3              Q        Did you find that odd?
 4              A        Fifth Amendment.
 5              Q        I'm sorry.        I withdraw the
 6    question.        Did you find it odd that you were
 7    receiving a call from Mr. Akerman and
 8    Mr. Feldman?
 9              A        Fifth Amendment.
10              Q        Did you have any familiarity with
11    the orders that had been issued by the
12    First Department of the latter part of 2015 in
13    the case called Knopf versus Sanford?
14              A        Fifth Amendment.
15                                MR. ESPOSITO:          Objection.
16                       Asked and answered.
17                                MR. BERRY:        Are you
18                       directing the witness not to
19                       answer?
20                                MR. ESPOSITO:          No.
21                                MR. BERRY:        Are you
22                       asserting any type of privilege?
23                                MR. ESPOSITO:          You would
24                       have to ask her.           I'm noting my

25                       objection for the record.

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page16
                                                                 15ofof73
                                                                        72



                                                                             10


 1                               MELISSA RINGEL
 2                                MR. BERRY:        I'm sorry.         I
 3                       minimized the screen.              I thought
 4                       that was Mr. Horowitz's objection.
 5                                MR. HOROWITZ:          Mr. Berry, I
 6                       want to make sure it's complete.
 7                       Did you get the witness' answer to
 8                       the question?
 9                                MR. BERRY:        I do not have
10                       the witness' answer.              I heard an
11                       objection.        I incorrectly assumed
12                       it was yours, and now I know it
13                       was Mr. Esposito's.             I did not
14                       hear any kind of answer to the
15                       question.        So let me ask it
16                       again.
17              Q        At the time you received the call
18    from Mr. Akerman and Mr. Feldman, did you have
19    any familiarity with orders that had been
20    issued by the First Department in the latter
21    part of 2015 in the case called
22    Knopf v Sanford?
23                                MR. ESPOSITO:          Objection.
24              A        Fifth Amendment.

25                                MR. BERRY:        Mr. Horowitz, do

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page17
                                                                 16ofof73
                                                                        72



                                                                             11


 1                               MELISSA RINGEL
 2                       you believe that it's conceivable
 3                       that I might be able to ask a
 4                       question today for which there
 5                       would not be a Fifth Amendment
 6                       privilege asserted?
 7                                MR. HOROWITZ:          I don't know,

 8                       and I don't mean to make light,
 9                       but I don't know what you're going
10                       to ask.       It's hard for me to
11                       answer,




23                                MR. BERRY:        Thank you.
24              Q        Ms. Ringel, I'm screen sharing

25    Plaintiffs' 102, which is a copy of the

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page18
                                                                 17ofof73
                                                                        72



                                                                             12


 1                               MELISSA RINGEL
 2    deposition that you gave in the
 3    Knopf v Phillips case on August 15, 2017.
 4    Can you see the first page of that deposition
 5    transcript?
 6              A        Yes, I do.
 7              Q        I'm going to show you a question
 8    that begins at the bottom of page 43 at line
 9    24, where you're asked, "When Mr. Akerman and
10    Mr. Feldman called, did you check to see if
11    there had been any assignment of the
12    Knopf v Sanford appeal from mediation?"                        And
13    your answer is, "I did not."                  Then below that,
14    beginning on line 5 on page 44, you're asked,
15    Question:        "Did you know whether there was a
16    pending appeal?"            Answer:       "I did not."
17    Question:        "Did you check to see whether there
18    was a pending appeal?"               Answer:       "I did not."
19    Do you see that testimony?
20              A        Yes.
21              Q        Had Mr. Akerman and Mr. Feldman,
22    when they called you on January 12, 2016,
23    stated that there was an appeal scheduled to
24    be argued in a few weeks which would decide

25    whether Mr. Sanford's assets and those of his

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page19
                                                                 18ofof73
                                                                        72



                                                                             13


 1                               MELISSA RINGEL
 2    companies should be frozen or instead should
 3    be released to him, might you've handled the
 4    call differently?
 5              A        Fifth Amendment.
 6                                MR. HOROWITZ:          Objection.
 7                                MR. BERRY:        Is there an
 8                       assertion of Fifth Amendment
 9                       privilege?
10                                MR. HOROWITZ:          Yes.
11              Q        Do you believe it's likely you
12    would have handled the call differently?
13                                MR. HOROWITZ:          Objection.
14              A        Fifth Amendment.
15              Q        How do you think you would have
16    handled it?
17                                MR. HOROWITZ:          Objection.
18              A        Fifth Amendment.
19                                MR. BERRY:        Can I find out
20                       from Mr. Esposito whether there is
21                       any claim of spousal privilege
22                       being asserted now?
23                                MR. ESPOSITO:          I'm objecting
24                       to the form of the question.                  In

25                       particular, I'm objecting to the

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page20
                                                                 19ofof73
                                                                        72



                                                                             14


 1                               MELISSA RINGEL
 2                       fact that these questions have
 3                       been asked and answered, as is
 4                       evident by the transcript you're
 5                       currently sharing with the
 6                       deponent and the counsel in this
 7                       case.
 8                                MR. BERRY:        Thank you.
 9              Q        Ms. Ringel, I'm returning to the
10    OCA report, Plaintiffs' 104.                  Do you see where
11    in this interview it's recounted that
12    Mr. Esposito told you that the Knopfs had
13    obtained summary judgment in the
14    Knopf v Sanford case.               I will highlight that
15    language.
16                                MR. ESPOSITO:          Objection.
17              Q        Do you see that portion of the
18    OCA report?
19                                MR. HOROWITZ:          Mr. Berry,
20                       there is nothing that's been
21                       highlighted.
22              Q        Can you see it now?
23                                MR. HOROWITZ:          There is a
24                       highlighting that begins in the

25                       third line of the -- I don't know

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page21
                                                                 20ofof73
                                                                        72



                                                                             15


 1                               MELISSA RINGEL
 2                       what page this is -- the line that
 3                       begins, "Mr. Sanford to return the
 4                       funds."       Highlight begins at
 5                       "funds," and it ends with the
 6                       phrase, "It was clear to her."
 7                                MR. BERRY:        Right.
 8              Q        Do you see within that
 9    highlighting, the sentence that states,
10    "However, her husband told her that summary
11    judgment had been granted to the plaintiffs
12    and that there were two or three motions which
13    were limited."           Do you see that sentence?
14                                MR. ESPOSITO:          Objection.
15              Q        The answer -- do you see that
16    sentence?
17              A        Yes.
18              Q        Did Mr. Esposito tell you in the
19    very first part of January of 2016 that the
20    Knopfs had obtained summary judgment?
21                                MR. ESPOSITO:          Objection.
22              A        Fifth Amendment.
23              Q        Ms. Ringel, I'm showing you what's
24    been marked as Plaintiffs' 106, which is a

25    deposition transcript of an examination given

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page22
                                                                 21ofof73
                                                                        72



                                                                             16


 1                               MELISSA RINGEL
 2    by Evan Glassman on May 30, 2018.                     Can you see
 3    the exhibit?
 4              A        Yes.
 5                                MR. HOROWITZ:          Mr. Berry,
 6                       what we see is the cover page.
 7              Q        Can you see the exhibit sticker at
 8    the bottom?
 9              A        Yes.
10              Q        The highlighted language beginning
11    at page 21, line 5, of Mr. Glassman's
12    deposition.         Can you read from page 21, line 5
13    to page 22, line 13.              Read it to yourself.
14    And when you need me to page forward, let me
15    know and I will page forward it.
16                                MR. ESPOSITO:          Objection.
17              A        You can page forward.
18              Q        Thank you.        And again, just to
19    line 13.
20              A        I'm done.
21              Q        Do you recall speaking to
22    Mr. Glassman about a case that Mr. Esposito
23    had and needed backup for?
24                                MR. ESPOSITO:          Objection.

25              A        Fifth Amendment.

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page23
                                                                 22ofof73
                                                                        72



                                                                             17


 1                               MELISSA RINGEL
 2                                MR. BERRY:        I think to
 3                       expedite this, and maybe
 4                       facilitate all of us going on to
 5                       more productive endeavors, can we
 6                       take a five-minute break, and Mr.
 7                       Horowitz, would you call me on my
 8                       cell phone, the same number you
 9                       called me today, and during this
10                       five minutes, maybe you and I can
11                       have a conversation about how to
12                       streamline the process going
13                       forward so we can all get off this
14                       deposition, in which it doesn't
15                       appear that a lot of testimony is
16                       going to be provided.
17                                MR. HOROWITZ:          Okay.
18                                MS. NADEL:        Ten minutes is
19                       more realistic.
20                                MR. BERRY:        Back in ten
21                       minutes.
22                                (Whereupon, a brief recess
23                       was taken from 10:26 a.m. to 10:39
24                       a.m.)

25                                MR. BERRY:        Mr. Horowitz and

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page24
                                                                 23ofof73
                                                                        72



                                                                             18


 1                               MELISSA RINGEL
 2                       I had a discussion off the record,
 3                       and correct me if I am misstating
 4                       what we agreed to, I am going to
 5                       ask no more than three questions,
 6                       and then we're going to put on the
 7                       record a stipulation that we have
 8                       agreed to, and then the other
 9                       parties represented at this
10                       deposition will have an
11                       opportunity either to cross or to
12                       make any comments or perhaps join
13                       in the stipulation.             So we assume
14                       that at least the Knopfs'
15                       questioning will be over with in a
16                       few minutes.         I just have a couple
17                       more questions.
18              Q        Ms. Ringel, can you see the first
19    page of a deposition transcript of the
20    examination of Nathaniel Akerman that occurred
21    on September 6, 2019?
22              A        Yes.
23              Q        I'm directing your attention to
24    page 100, lines 6 through 12, in which I asked

25    Mr. Akerman.          Question:        "Do you believe it

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page25
                                                                 24ofof73
                                                                        72



                                                                             19


 1                               MELISSA RINGEL
 2    would have been improper to proceed with the
 3    call had you been told by Ms. Ringel that her
 4    husband, like you, was a lawyer from Mr.
 5    Sanford?"        And the answer is, "Yes, I would
 6    have thought that there would be a conflict
 7    and I wouldn't have continued."                    Do you agree
 8    with Mr. Akerman that there was a conflict of
 9    interest that should have terminated the call?
10                                MR. ESPOSITO:          Objection.
11              A        Fifth Amendment.
12              Q        Ms. Ringel, I'm showing you again
13    what's been marked as Plaintiffs' 102, which
14    is the deposition you gave on August 15, 2017.
15    In particular, I am directing your attention
16    to page 105, at the bottom, and at which point
17    you're asked the question:                 "Prior to
18    receiving the litigation hold notice, was
19    there anything else that was said between you
20    and Mr. Esposito about your conversations with
21    Mr. Akerman and Mr. Feldman beside what you
22    described already?"              Going on the next page,
23    the answer is, "No, not that I recall."                        And
24    then the following questions were asked and

25    answers given.           Question:        "On the evening of

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page26
                                                                 25ofof73
                                                                        72



                                                                             20


 1                               MELISSA RINGEL
 2    January 12, 2016, you told him that you gave
 3    them the same information that you had given
 4    him."      Answer:       "That he had and I discussed."
 5    Question:        "That he and you discussed."
 6    Question:        "Did he say anything in response to
 7    that?"        Answer:      "I don't recall what he
 8    said."        Question:       "Did he say anything in
 9    response?"         Answer:       "In response to my
10    telling him that I received a call?"
11    Question:        "Yes."       Answer:      "He seemed
12    surprised, but I don't recall what he said."
13    Is that still your recollection that on the
14    evening of January 12th, when you spoke about
15    the call you received from Mr. Akerman and
16    Mr. Feldman with Frank Esposito, that he
17    seemed surprised that you had received that
18    call?
19                                MR. ESPOSITO:          Objection.
20              A        Fifth Amendment.
21              Q        Mr. Ringel, I'm screen sharing
22    what's been previously marked as Plaintiffs'
23    Exhibit 125.          Can you see the exhibit?
24              A        Yes.

25              Q        Do you see at the top,

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page27
                                                                 26ofof73
                                                                        72



                                                                             21


 1                               MELISSA RINGEL
 2    Mr. Esposito is e-mailing Mr. Sanford on
 3    January 12, 2016, at 1:59 p.m., which I think
 4    was about three hours after you received a
 5    call from Mr. Akerman and Mr. Feldman, at
 6    which point, and in this e-mail, Mr. Esposito
 7    states, "The title company should be satisfied
 8    at this point."            Did you have a conversation
 9    with Mr. Esposito about the call you received
10    from Akerman and Feldman prior to 2:00 p.m. on
11    January 12th?
12                                MR. ESPOSITO:          Objection.
13              A        Fifth Amendment.
14                                MR. BERRY:        We're going to
15                       put the stipulation on the record.
16                       Mr. Horowitz, tell me if I get any
17                       part of it wrong.
18                                Mr. Horowitz and I have
19                       entered into a stipulation, which
20                       is as follows:          To the extent the
21                       Knopfs would have asked any
22                       further questions today about the
23                       allegations in the Second Amended
24                       Complaint in the Knopf v Esposito

25                       case about the information

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page28
                                                                 27ofof73
                                                                        72



                                                                             22


 1                               MELISSA RINGEL
 2                       included in the OCA report that
 3                       was filed with Judge Cote in March
 4                       or April of 2016, and/or the
 5                       deposition exhibits that have been
 6                       pre-marked that's been circulated
 7                       today, it's agreed that a Fifth
 8                       Amendment privilege would be
 9                       asserted by Ms. Ringel.
10                                We have further agreed that
11                       to the extent that the Knopfs want
12                       to make a motion to compel, we
13                       will do that on paper after
14                       research and after good faith
15                       communications with Mr. Horowitz.
16                       And that would be the conclusion
17                       of the Knopfs' examination for
18                       today, subject to any rulings by
19                       the Court.
20                                If any of the defendants
21                       want to begin cross examination
22                       now, they're free to do so.                 If
23                       any defendants want to join in the
24                       stipulation, they're free to do

25                       so.     And if any defendants want to

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page29
                                                                 28ofof73
                                                                        72



                                                                             23


 1                               MELISSA RINGEL
 2                       make any other comments, they're
 3                       free to do so.
 4                                Mr. Horowitz, do you agree
 5                       with that?
 6                                MR. HOROWITZ:          Yes, we agree
 7                       with the stipulation.              The only
 8                       thing I want to make sure -- I
 9                       think you did fine -- I just want
10                       to make it clear that to the
11                       extent that you're going to make
12                       any kind of motion, and I'm not
13                       saying you are, but that motion
14                       will be consistent with Judge
15                       Cote's local rules, and we will
16                       have an opportunity to meet and
17                       concur before any such motion is
18                       made.
19                                MR. BERRY:        That's my
20                       intention, of course.
21                                MR. HOROWITZ:          We agree to
22                       the stipulation.
23                                MR. BERRY:        Do any of the
24                       defendants want to cross-examine

25                       Ms. Ringel?         Do any of the

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page30
                                                                 29ofof73
                                                                        72



                                                                             24


 1                               MELISSA RINGEL
 2                       defendants want to join in the
 3                       stipulation?
 4                                MR. FELDMAN:          I would like
 5                       to ask a question or two.
 6                                MR. BERRY:        That's fine by
 7                       me.
 8                                MR. FELDMAN:          If anybody
 9                       else would like to ask a question
10                       in the interim --
11                                MS. NADEL:        This is
12                       Lorraine Nadel.           I Just have about
13                       five or six questions.               I just
14                       want a five-minute break before I
15                       begin, so Ed can go first.
16    EXAMINATION BY
17    MR. FELDMAN:
18              Q        Ms. Ringel, can you confirm that
19    you have never met me?
20              A        Fifth Amendment.
21              Q        If that's your position with
22    regard to that, then I'll have no more
23    questions.
24                                MS. NADEL:        Can I just have

25                       five minutes?

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page31
                                                                 30ofof73
                                                                        72



                                                                             25


 1                               MELISSA RINGEL
 2                                (Whereupon, a brief recess
 3                       was taken from 10:54 a.m. to 10:58
 4                       a.m.)
 5    EXAMINATION BY
 6    MS. NADEL:
 7              Q        I just have a couple of questions
 8    for you, and they're in connection with three
 9    people related to some of the work in this
10    matter.       Do you know Michael Phillips?
11              A        Fifth Amendment.
12              Q        Have you ever spoken to
13    Michael Phillips?
14              A        Fifth Amendment.
15              Q        Do you know Lori Braverman?
16              A        Fifth Amendment.
17              Q        Have you ever spoken to
18    Lori Braverman?
19              A        Fifth Amendment.
20              Q        Matt Bronfman, do you know
21    Matt Bronfman?
22              A        Fifth Amendment.
23              Q        Have you ever spoken to
24    Matt Bronfman?

25              A        Fifth Amendment.

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page32
                                                                 31ofof73
                                                                        72



                                                                             26


 1                               MELISSA RINGEL
 2                                MS. NADEL:        Thank you so
 3                       much.
 4                                MR. FELDMAN:          We have no
 5                       questions.
 6                                MR. ESPOSITO:          No questions.
 7                                MR. BERRY:        Does anybody
 8                       else have any questions?                 Does
 9                       anybody else have any comments?
10                       Does anyone have an objection if
11                       we table the deposition?
12                                MS. NADEL:        No objection.
13                                MR. BERRY:        Mr. Feldman, do
14                       you have an objection if we table
15                       the deposition at this point?
16                                MR. FELDMAN:          No.    I just
17                       would like to see the final stip
18                       when it's provided.
19                                MR. BERRY:        I'm sorry, Mr.
20                       Feldman, I didn't hear you.
21                                MR. FELDMAN:          I said no, but
22                       I would like to have the
23                       stipulation sent to myself and
24                       obviously everyone else when it's

25                       provided.

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page33
                                                                 32ofof73
                                                                        72



                                                                             27


 1                               MELISSA RINGEL
 2                                MR. BERRY:        Right.        I will
 3                       circulate the transcript to
 4                       everybody.
 5                                Is that it?         Is there any
 6                       objection if we end the meeting
 7                       now?
 8                                MR. FELDMAN:          No.
 9                                MR. BERRY:        Ms. Gumpel, will
10                       you expedite production of the
11                       transcript?
12                                THE REPORTER:          Yes, of
13                       course.
14                                MR. BERRY:        I will e-mail
15                       Cindy.
16                                THE REPORTER:          Is anybody
17                       else ordering the transcript?
18                                MR. FELDMAN:          You said
19                       you'll be circulating it.
20                                (Continued on next page.)
21
22
23
24

25

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document279-1
                                  284 Filed
                                       Filed01/19/21
                                             01/19/21 Page
                                                       Page34
                                                            33ofof73
                                                                   72




                          EXHIBIT 2
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document279-1
                                  284 Filed
                                       Filed01/19/21
                                             01/19/21 Page
                                                       Page35
                                                            34ofof73
                                                                   72




 UNITED STATES DISTRICT COURT

 SOUTHERN DISTRICT OF NEW YORK

 - - - - - - - - - - - - - - - - - - - - - x

 NORMA KNOPF and MICHAEL KNOPF,
                                  Case No.:
                          Plaintiffs,
                                  1:16-cv-06601
                                    (DLC)
 MICHAEL PHILLIPS and PURSUIT HOLDINGS,
 LLC, and MICHAEL H. SANFORD,

                          Defendants.

 - - - - - - - - - - - - - - - - - - - - - x

                                     745 Fifth Avenue,
                                     5th Floor
                                     New York, New York

                                     August 15, 2017
                                     2:15 p.m.



                 DEPOSITION OF MELISSA RINGEL, held

 at the above-noted time and place, before

 Debra Gumpel, a Notary Public within and for

 the State of New York.




                      CINDY AFANADOR COURT REPORTING, INC.
                                 1-877-DEPO-YOU
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document279-1
                                  284 Filed
                                       Filed01/19/21
                                             01/19/21 Page
                                                       Page36
                                                            35ofof73
                                                                   72



                                                                        2




 A P P E A R A N C E S:




 ERIC W. BERRY LAW OFFICE
 Attorneys for Plaintiffs
      745 Fifth Avenue, 5th Floor
      New York, New York 10151

 BY:     ERIC W. BERRY, ESQ.




 NADEL & CIARLO, ESQS.
 Attorneys for Defendant,
 MICHAEL PHILLIPS
      3 East 54th Street, 16th Floor
      New York, New York 10022

 BY:  LORRAINE NADEL, ESQ.
 E-Mail: lnadel@mcesq.com

 BY:  ADAM HANAN, ESQ.
 E-Mail: adam@mcesq.com



 MICHAEL S. ROSS, ESQ.
 Attorney for Melissa Ringel
      60 East 42nd Street, 47th Floor
      New York, New York 10165

 BY:  MICHAEL S. ROSS, ESQ.
 E-Mail:  michaelross@rosslaw.org.

                    ***              ***              ***




                      CINDY AFANADOR COURT REPORTING, INC.
                                 1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page37
                                                                 36ofof73
                                                                        72



                                                                             16


 1                             MELISSA RINGEL

 2    Binghamton?

 3              A        I graduated from Binghamton in

 4    1994.

 5              Q        When did you graduate from

 6    Cardozo?

 7              A        1997.

 8              Q        What was your first job out of law

 9    school?

10              A        I worked for a firm called

11    Bronfman, Gilbert and Ross.

12              Q        Was that 767 Third Avenue then?

13              A        Yes, it was.

14              Q        How long did you work at Bronfman,

15    Gilbert and Ross?

16              A        Approximately six months.

17              Q        What did you do after leaving

18    Bronfman, Gilbert and Ross?

19              A        I went to work for a firm called

20    LaRossa, Mitchell and Ross.

21              Q        That was James M. LaRossa's

22    firm?

23              A        Yes.

24              Q        How long did you work at Mitchell

25    LaRossa's firm?

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page38
                                                                 37ofof73
                                                                        72



                                                                             37


 1                             MELISSA RINGEL

 2              Q        What were they?

 3              A        I believe it was a $50,000

 4    retainer.

 5              Q        Do you recall when you first

 6    learned there was a $50,000 retainer?

 7              A        I don't believe I learned that

 8    until after I was served with a subpoena to

 9    testify in this case.

10              Q        From whom did you learn there was

11    a $50,000 retainer?

12              A        From my husband.

13              Q        Did he tell you whether it had

14    been paid?

15              A        He did not.

16              Q        Do you have any information about

17    whether any portion of that retainer has been

18    paid?

19              A        I do not.

20              Q        Do you know whether your husband

21    has ever received any money from Mr. Sanford

22    or any of Mr. Sanford's companies?

23              A        I don't know.

24              Q        Have you had any discussion with

25    Mr. Esposito about it?

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page39
                                                                 38ofof73
                                                                        72



                                                                                 44


 1                             MELISSA RINGEL

 2    any assignment of Knopf V. Sanford appeal for

 3    mediation?

 4              A        I did not.

 5              Q        Did you know whether there was a

 6    pending appeal?

 7              A        I did not.

 8              Q        Did you check to see whether there

 9    was a pending appeal?

10              A        I did not.

11              Q        Can you tell me, the best of your

12    ability, what was said during the

13    conversation?

14              A        I recall that they asked -- they

15    identified themselves.               They told me they had

16    some questions about an order in the case.                             I

17    didn't know what their questions were, and my

18    initial reaction was to tell them that they

19    should call the clerks office.                    They then

20    asked me who they should specifically speak

21    with, and I said I didn't know.                    At that point

22    they asked me if I was familiar with the order

23    I was speaking about. I said yes, I am. I

24    don't recall what they asked me next, but I do

25    recall that it appears to be a procedural

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page40
                                                                 39ofof73
                                                                        72



                                                                             106


 1                             MELISSA RINGEL

 2              A        No, not that I recall.

 3              Q        On the evening of January 12,

 4    2016, you told him that you gave them the same

 5    information that you had given him, that --

 6              A        That he and I discussed?

 7              Q        That he and you discussed.                 Did he

 8    say anything in response to that?

 9              A        I don't recall what he said.

10              Q        Did he say anything in response?

11              A        In response to my telling him that

12    I received a call?

13              Q        Yes.

14              A        He seemed surprised, but I don't

15    recall what he said.

16              Q        Was that the last the two of you

17    ever spoke about it until receiving the

18    Litigation Hold Notice?

19              A        Yes.

20                    (Continued on next page.)

21

22

23

24

25

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document279-1
                                  284 Filed
                                       Filed01/19/21
                                             01/19/21 Page
                                                       Page41
                                                            40ofof73
                                                                   72




                          EXHIBIT 3
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document279-1
                                  284 Filed
                                       Filed01/19/21
                                             01/19/21 Page
                                                       Page42
                                                            41ofof73
                                                                   72




  UNITED STATES DISTRICT COURT

  SOUTHERN DISTRICT OF NEW YORK

  - - - - - - - - - - - - - - - - - - - - - x

  NORMA KNOPF and MICHAEL KNOPF,
                                   Case No.:
                          Plaintiffs,
                                   1:16-cv-06601
                                     (DLC)
  MICHAEL PHILLIPS and PURSUIT HOLDINGS,
  LLC, and MICHAEL H. SANFORD,

                          Defendants.

  - - - - - - - - - - - - - - - - - - - - - x

                                     745 Fifth Avenue,
                                     5th Floor
                                     New York, New York

                                     June 29, 2017
                                     1:05 p.m.



                 30(b)6 DEPOSITION OF EDWARD S.

  FELDMAN, ESQ., pursuant to Subpoena, held at

  the above-noted time and place, before Debra

  Gumpel, a Notary Public within and for the

  State of New York.




                      CINDY AFANADOR COURT REPORTING, INC.
                                 1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page43
                                                                 42ofof73
                                                                        72



                                                                             59


 1                             EDWARD FELDMAN

 2              A        Michael Hayden Sanford, et. al.

 3              Q        So it appears from this December

 4     29th Order that some Interim Order dated

 5     October 22, 2015 had been denied on December

 6     29th --

 7                                MR. HANAN:         Objection.

 8                                MR. BERRY:         If you could let

 9                       me finish the question.

10                                Withdrawn?

11              Q        Do you see that, according to the

12     December 29, 2015 Order that's been marked as

13     Exhibit 11, the Motion to Vacate an October

14     22, 2015 Interim Order had been denied?

15                                MR. HANAN:         Objection.

16              A        I see what the Order says.

17     However, you refreshed my recollection.

18              Q        That's my job.

19              A        And I recall now specifically that

20     was the certain I had, and one of the reasons

21     for the conference call with Melissa Ringel,

22     and she clarified specifically, and again,

23     with the attitude is, you should know this as

24     a matter of law, that the reason the second

25     motion was denied was because it was mute,

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
     Case
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              Document279-1
                                       284 Filed
                                            Filed01/19/21
                                                  01/19/21 Page
                                                            Page44
                                                                 43ofof73
                                                                        72



                                                                             60


 1                             EDWARD FELDMAN

 2     that the previous order had resulted in the

 3     removal of the restraints, so the second

 4     motion was denied as not being necessary and

 5     mute. That was the clarification we

 6     required.

 7              Q        Is your recollection refreshed now

 8     what she said her position within the Court

 9     was?

10              A        No.     I just remember, again,

11     repeating what I said, we got transferred to

12     her as the person who had this file, knew

13     about this file, whatever, and she was fully

14     aware of the issues, and we talked to her, but

15     she was very specific.               That motion was denied

16     because it was mute, because there was nothing

17     to -- no restraints to vacate, because they

18     had already been vacated by a previous Order,

19     whatever that Order was. I guess the previous

20     Order was the Order of November 12th, which

21     was attached to my affirmation, which you

22     marked as Exhibit 32.

23              Q        Did you challenge her

24     interpretation at all?

25                                MR. HANAN:         Objection.

                           CINDY AFANADOR COURT REPORTING, INC.
                                      1-877-DEPO-YOU
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document279-1
                                  284 Filed
                                       Filed01/19/21
                                             01/19/21 Page
                                                       Page45
                                                            44ofof73
                                                                   72




                          EXHIBIT 4
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  45ofofDocument
                                                                  46     73
                                                                          72
                                  Pg 1 of 23



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
In re:

                                                             Case No. 18-12738 (MG)
        PURSUIT HOLDINGS (NY), LLC,                          Chapter 7


                                               Debtor.

ORDER OVERRULING IN PART AND REQUIRING IN CAMERA REVIEW IN PART
OF SANFORD AND ESPOSITO OBJECTIONS TO PRODUCTION OF DOCUMENTS
 BASED ON ATTORNEY-CLIENT PRIVILEGE, COMMON INTEREST PRIVILEGE
            AND ATTORNEY WORK PRODUCT PROTECTION


       This Order resolves many of the issues concerning objections to production of documents

by Michael Hayden Sanford (“Sanford”) and attorney Frank Esposito (“Esposito”) in response to

document production requests by counsel to Deborah J. Piazza, Esq., the Chapter 7 Trustee in

this case (the “Trustee”). Sanford is the principal of the debtor, Pursuit Holdings (NY), LLC

(“Pursuit”). Sanford also has several other businesses, including MH Sanford & Co., LLC

(“MHS&Co.”). The documents at issue consist of email communications between Sanford and

Esposito. Sanford does not argue that these communications are subject to the attorney-client

privilege of Pursuit. That argument would clearly fail, as it is undisputed the Trustee now

controls the attorney-client privilege and work product protection of Pursuit and has waived the

privilege or protection with respect to any documents or information that were subject to

Pursuit’s attorney-client privilege or work product protection.

       The issue here is whether the requested documents and information are protected by

Sanford’s or MHS&Co.’s (and not Pursuit’s) attorney-client privilege, common interest

privilege, and/or work product protection, to the extent it has not been waived, in which case the

documents and information are protected from discovery. The resolution of this issue depends
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  46ofofDocument
                                                                  47     73
                                                                          72
                                  Pg 2 of 23



on an examination of the email communications and the context surrounding them. Sanford

appears in this matter pro se, but his arguments and filings reflect considerable sophistication.

       All of the documents and information at issue relate to a long-running dispute between

Sanford or Pursuit, on the one hand, and Michael and Norma Knopf and Delphi Capital

Management, secured creditors of the Debtor (collectively, the “Knopfs”), on the other hand.

The disputes between Sanford, Pursuit, and the Knopfs have been the subjects of years of state

and federal court litigation in the trial and appellate courts in New York. The Knopfs hold large

unsatisfied judgments against Pursuit and Sanford. I will only address the prior litigation to the

extent necessary to resolve the privilege issues here.

       As explained below, most of the privilege objections asserted by Sanford and Esposito

are easily resolved by the Court. Sanford provided the Court for in camera review with copies of

documents as to which he claims privilege or protection. In reaching its rulings embodied in this

Order, those documents have been reviewed by the Court. As to a few of the documents to

which Esposito has objected, some of the objections cannot be resolved without the Court’s in

camera review of those documents. This Order requires that copies of those documents be sent

to the Court in hard copy for in camera review. The Court will review and then rule on the

remaining objections.

       This matter arises from Sanford’s Declaration Attaching Privilege Log and Related

Material (ECF Doc. # 128); Emails A–E submitted by email for in camera review, the Trustee’s

and the Knopfs’ Joint Reply in Support of the Trustee’s Request for an Order that Sanford and

Frank Esposito (“Esposito”) Produce to the Trustee Items 1–7 on Esposito’s Privilege Log and

Any Documents Submitted In Camera That Are Relevant to the Trustee’s Potential Claims

Against Esposito and Not Privileged (the “Joint Reply,” ECF Doc. # 132); and Sanford’s



                                                 2
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  47ofofDocument
                                                                  48     73
                                                                          72
                                  Pg 3 of 23



Declaration Requesting Two Days to Respond to the Trustee’s and Knopfs’ Joint Reply (ECF

Doc. # 134).

        For the reasons explained below, the Court ORDERS that Esposito produce items 1–3,

and 7 identified on his privilege log for in camera review. As for Items 4, 5, (where Items 4 and

5 appear to be Email E on Sanford’s privilege log) and Item 6 on Esposito’s privilege log (where

Item 6 appears to be Email D on Sanford’s privilege log), the Court ORDERS that Sanford and

Esposito each produce these emails. Finally, the Court ORDERS that Sanford produce Emails

A–C; those Emails are relevant and are not privileged.


        I. Brief Background


        On October 22, 2020, the Trustee filed the Trustee’s Application for Entry of an Order

Pursuant to Fed. Rules of Bankr. P. 2004 and 9016 Authorizing a Document Subpoena to be

Served on Michael H. Sanford. (“Application,” ECF Doc. # 107-1.) The Application arises out

of the Chapter 7 estate’s potential claims for avoidance and recovery of allegedly fraudulent

transfers made by the Debtor to Esposito and his law firm, Esposito Partners, LLC. (Id. ¶¶ 7–

10.) Specifically, the Trustee believes that Sanford, in his capacity as the owner and

representative of Pursuit, paid Esposito in connection with Pursuit’s efforts to sell the 67th Street

property to the buyer, Michael Phillips (“Phillips”) on or about January 4, 2016. (Id. ¶ 11.) It

further appears to the Trustee that between December 29, 2015, and February 3, 2016, Sanford

and Esposito communicated by email and other means regarding the sale of the 67th Street

property and the $50,000 payment Esposito requested and received out of the proceeds of that

sale. (Id.)




                                                  3
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  48ofofDocument
                                                                  49     73
                                                                          72
                                  Pg 4 of 23



       A post-judgment examination of Sanford in the state court matter, Knopf v. Sanford,

Index No. 652743/2018 (N.Y. Sup. Ct. Mar. 6, 2019), on November 1, 2019 (following relief

from stay), raises questions about whether Pursuit’s $50,000 payment to Esposito was either a

“finder’s fee” or a payment for the assistance of Esposito’s wife, Melissa Ringel (“Ringel”),

rather than fair consideration for attorney services. (ECF Doc. # 107-1 at 4, ¶ 12.) The

Application lists the following excerpts of Sanford’s post-judgment examination in support of

Esposito acting as Pursuit’s attorney:

             x   See id., Ex. 5 at 25:23–26:1 (Sanford’s acknowledgment that the First
                 Department denied his motion to vacate an escrow requirement relating to
                 the sale proceeds on December 29, 2015.)
             x   Id. at 39:10–39:17 (relating to the meeting between Sanford and Esposito
                 on January 4, 2016);
             x   Id. at 40:19–41: 20 (Sanford’s testimony that he did not want to move for
                 re-argument of the December 29, 2015 order and therefore met with
                 Esposito instead);
             x   Id. at 46:17–47:5 (Sanford’s admission that he discussed with Esposito
                 possible alternatives to moving for reargument of the December 29 order
                 on notice);
             x   Id. at 49:4–49:16 (Sanford’s testimony that Esposito told him that there
                 were people working upstairs at the First Department who Sanford could
                 call for an advisory opinion);
             x   Id. at 87:25–88:21 (Sanford’s suggestion that he paid Esposito $50,000 as a
                 finder’s fee or referral fee for locating Dechert, LLP to appear as his
                 attorney in his case with the Knopfs).
             x   Id. at 132:7–132:22 (Most importantly, Sanford testified that on January 11,
                 2016, Esposito solicited the $50,000 payment by saying: “by the way, your
                 life is going to get better soon, because there was no question in my mind
                 or in his that anyone at the First Department would tell my lawyers, there is
                 no restraint [against selling the 67th Street property].”) The next day,
                 January 12, 2016, Sanford obtained from Esposito’s wife—in her capacity
                 as Court attorney—an ex parte opinion that here was “no restraint” against
                 selling the 67th Street property, as this Court noted in its March 12, 2019
                 decision). ECF Doc. # 67, p. 9 n.3 13.

       In the Application, the Trustee requested the following documents (the “Discovery

Request”):



                                                  4
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  49ofofDocument
                                                                  50     73
                                                                          72
                                  Pg 5 of 23



               1. Communications between Michael Hayden Sanford (“Sanford”) and
               Frank M. Esposito (“Esposito”) sent or received between December 29,
               2015 and February 3, 2016 inclusive, including but not limited to any
               emails.

               2. Any attachments to emails between Sanford and Esposito sent or received
               between December 29, 2015 and February 3, 2016 inclusive.

               3. Documents provided or shown by Sanford to Esposito at their meeting in
               the Oyster Bay, New York area on January 4, 2016.

(ECF Doc. # 107-1 at 18.)

       In their December 3, 2020, letter, the Trustee and the Knopfs further request:

               (A) his emails to and from Mr. Esposito during the December 29, 2015
               through February 3, 2016 period that concern Pursuit’s 67th Street
               apartment or the First Department orders relating to that apartment, since
               the Trustee has waived Pursuit’s attorney client privilege under CFTC v.
               Weintraub, together with

               (B) a privilege log compliant with Fed. R. Civ. 45(e)(2)(A)(ii) for any
               emails to or from Mr. Esposito that Mr. Sanford asserts relate solely to other
               matters.

(ECF Doc. # 118 at 2.)

       This Court held a hearing on December 8, 2020, regarding the Application. After

hearing Sanford’s, the Trustee’s, and the Knopfs’ respective arguments, this Court ruled

in favor of the Trustee, allowing the Trustee to serve a document subpoena on Sanford.

The Court also required Sanford to file a privilege log and to submit to this Court any

documents withheld on grounds of privilege for in camera review. The Court also signed

an order on December 10, 2020 authorizing the Trustee to serve a document subpoena on

Esposito. (ECF Doc. # 123.)




                                                 5
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  50ofofDocument
                                                                  51     73
                                                                          72
                                  Pg 6 of 23



       II.       Timeline of events between December 29, 2015, and January 16, 2016


       In July 2017, the Presiding Justice of the First Department asked the Inspector General of

the New York State Office of Court Administration (“OCA”) to investigate the Knopfs’

allegations; and that following a thorough investigation, the Inspector General’s Office issued a

March 16, 2018, report that confirmed many of the Knopfs’ allegations made in their complaint.

Knopf v. Sanford, N.Y.S.3d 777, 784 (N.Y. Sup. Ct. 2019). In considering the privilege issues, it

is useful to review a timeline of events based on the OCA Report, as discussed in depth by the

New York Supreme Court in Knopf v. Sanford:


             x   Beginning in August 2015 and continuing through January 2016, Sanford
                 engaged in ongoing discussions with Frank Esposito about the possibility
                 of Sanford’s retaining Esposito to perform transactional legal services for
                 some of Sanford's companies. (See Esposito Deposition, Index No.
                 153821/2019, NYSCEF No. 111, at Transcript (Tr.) 51-56.) Esposito’s
                 wife, Melissa Ringel, was then the special master in charge of the First
                 Department's Pre-argument Conference Program, also called the Special
                 Master’s Program or the Office of the Special Master, which mediates cases
                 on appeal. (OCA Report at 6.) Ringel had been employed in various roles
                 at the First Department for about 15 years. (OCA Report at 14.)
             x   After Justice Sweeny imposed an escrow requirement on selling the PHC
                 and after the First Department denied vacatur of that requirement, Sanford
                 expressed disagreement with the First Department’s orders to Esposito and
                 gave him a copy of the November 2015 and December 2015 Orders. (See
                 OCA Report at 15.) Esposito then discussed Sanford's concerns with Ringel,
                 who asked to see the orders. (Id.) Ringel stated in a January 17, 2018,
                 interview with the OCA Inspector General’s Office, though, that Esposito
                 gave her the November 2015 and December 2015 Orders, but not the
                 October 2015 Order that restricted Sanford’s use of the sale proceeds, which
                 Esposito got from Sanford. (Id.)
             x   Also on January 11, Ringel called Evan Glassman, Esq., a litigation partner
                 at Steptoe & Johnson LLP, to inquire whether Glassman would be interested
                 in working with Esposito on a pending matter. Glassman told Ringel that
                 he did not have time to discuss her inquiry. He was extremely busy due to
                 an impending court hearing in another case, he said. (See Excerpts from
                 Glassman Deposition, NYSCEF No. 177 at Tr. 29, 31.) That same day,
                 Sanford instructed his attorneys, Akerman of Dorsey & Whitney (litigation
                 counsel) and Feldman (real-estate counsel Sanford retained in connection

                                                  6
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  51ofofDocument
                                                                  52     73
                                                                          72
                                  Pg 7 of 23



             with the PHC sale), to call the First Department to clarify the meaning of
             the Court's December 2015 Order. (OCA Report at 7.)
         x   On January 12, Akerman and Feldman called Ringel on her direct line at
             the First Department. They called Ringel’s number at least three times that
             day. They spoke with her for several minutes on one of those occasions
             about the relationship among the Court’s October, November, and
             December 2015 Orders — without opposing counsel on the line. (See OCA
             Report at 17, 19, and Attachment J.) Akerman gave testimony regarding
             the call at a deposition in Knopf v Phillips, No. 16-CV-06601, an action
             before Judge Denise L. Cote in the U.S. District Court for the Southern
             District of New York. Akerman testified that he had been speaking with
             Feldman on the phone and that he then called the First Department and
             patched in the person who answered. (Excerpts from Akerman Deposition,
             NYSCEF No. 174, at Tr. 22.) Akerman also testified that when he and
             Feldman reached Ringel, he described to her the October 2015 and
             November 2015 Orders and asked her how the November Order affected
             the October Order and what the October Order's status was. (OCA Report
             at 11.) Akerman testified that it seemed as though Ringel had the orders in
             front of her when she told him that the November 2015 Order had “basically
             nullified” the October 2015 Order and that the December 2015 Order had
             no effect on the October 2015 Order because that order had already been
             nullified. (Id.)
         x   In spring 2016, the First Department Clerk of Court, Hon. Susanna Molina
             Rojas, asked Ringel informally about the circumstances of the January 12
             call. Ringel told Rojas that she had merely answered “a simple procedural
             question” by advising Akerman and Feldman “that once the court decides a
             motion, any interim orders would no longer be in effect.” (OCA Report at
             7.) Ringel later told the Inspector General's Office that she had informed
             Akerman and Feldman that “the interim order [i.e., the October 2015 Order]
             was no longer in effect once there was a summary judgment by the bench.”
             (Id. at 17.)
         x   Immediately after the conference call with Ringel, Feldman wrote a
             memorandum to file memorializing the call.             He forwarded his
             memorandum to Phillips’s title company. (OCA Report at 14.) Feldman's
             memo stated that Ringel “confirmed” to him and Akerman that the “October
             22, 2015 Interim Order with restraints was only in effect until motion
             decided” and that “[o]nce full [First Department] panel decided motion and
             entered the November 12, 2015 Order denying the restraints, all restraints
             were vacated.” (OCA Report at 15 & Attachment D.) Akerman, who wrote
             a substantively identical memorandum about the call, gave his
             memorandum to Pursuit. (See Ackerman Aff., NYSCEF No. 190, at ¶¶ 5-
             7.) These memorandums, relying entirely on Ringel’s legal opinions,
             allowed the sale of the PHC to close three weeks later in violation of the
             First Department's October 2015 escrow order.
         x   On January 14, two days after Akerman and Feldman's call with Ringel,
             Glassman called Ringel back. They discussed whether Glassman would be

                                              7
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  52ofofDocument
                                                                  53     73
                                                                          72
                                  Pg 8 of 23



                  willing to help Esposito with the litigation matter Ringel mentioned to
                  Glassman on January 11. (NYSCEF No. 177, at Tr. 29, 31.) Glassman
                  ultimately declined to act as Esposito’s co-counsel.
              x   Also on January 14, Ringel used her court email account to contact James
                  M. McGuire, Esq., at Sanford's request, relayed through her husband,
                  Esposito, to ask whether McGuire would be interested in helping Esposito
                  represent Sanford in the Knopf litigation. (See OCA Report at 18; January
                  14 Emails.) McGuire was then a partner at the Dechert, LLP, law firm
                  (“Dechert”). From 2005–2011, McGuire served as an Associate Justice of
                  the Appellate Division, First Department. Ringel served as McGuire's
                  Principal Law Clerk for three years. (OCA Report at 4.)
              x   Esposito also telephoned McGuire in early January 2016 to ask whether
                  McGuire and Dechert would represent “MH Sanford & Company and other
                  corporate defendants in certain litigation.” (Esposito Deposition, Index No.
                  153821/2019, NYSCEF No. 111, at Tr. 71.) McGuire later agreed to join
                  Sanford's team.
              x   On January 16, 2016, Sanford made an initial payment of $5000 to
                  Esposito’s firm. (Checks Made to Esposito at 2, NYSCEF No. 187.)
              x   On February 1, 2016, the sale of PHC closed for $3 million. Neither Pursuit
                  nor Sanford put any of the proceeds into escrow (OCA Report at 5), in
                  violation of the First Department’s October 2015 Order.

Id. at 790–793.

       III.       Esposito’s Privilege Log, Items 1–3, & 7 – Require In Camera Review


       Subpoenas were served on both Sanford and Esposito covering many or most of the same

documents. (See ECF Doc. ## 121, 124.) While Sanford has objected that he should not be

required to produce documents or information that has been requested and can be produced by

other parties, that objection is overruled. The Trustee is entitled to see all documents requested

by the subpoenas in the possession, custody, and control of each person upon whom a subpoena

is served. This assures that any notations marked on a document by any person who possesses a

copy have been produced, and that documents have not been altered.

       In their Joint Reply, the Trustee and Knopfs request Items 1–7 of Esposito’s privilege

log. Esposito’s privilege log vaguely provides that attorney-client privilege applies to the items

without any assertation as to whether MHS&Co., Pursuit, or Sanford asserts the privilege.

                                                   8
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  53ofofDocument
                                                                  54     73
                                                                          72
                                  Pg 9 of 23



       Item 1 from Esposito’s privilege log, a January 4, 2016, email from Sanford to Esposito,

appears to be relevant. (ECF Doc. # 128-1 at 3.) Esposito’s privilege log details that the subject

of Item 1 is an explanation and description of MHS legal needs and asserts that attorney-client

privilege applies. However, in an earlier November 1, 2020, deposition (Joint Reply Ex. 7),

Sanford testified that he met with Esposito on January 4, 2016, to explore with Esposito the

possibility of obtaining clarification of the meaning of the First Department orders impacting

Pursuit’s ability to sell the apartment without making a motion. (Id. at 40:19–41:20.) The

Trustee and the Knopfs assert that there is an inference that any email between Sanford and

Esposito on the day of the meeting also relates to Pursuit’s apartment.

       Item 2 from Esposito’s privilege log is a January 5, 2016 email, from Sanford concerning

a “collection of .pdf documents” and “logistics.” (ECF Doc. # 128-1 at 3.) According to

Ringel’s 2017 deposition, “a day or two” after Esposito’s January 4, 2016, meeting with Sanford,

she looked at the First Department orders. (Joint Reply Ex. 8 at 30:9–30:12.) In her interview

with OCA, Ringel stated that she “asked for copies” of the orders Sanford was complaining of at

that time. (Id. Ex. 9 at 15.) Given that the communications between Sanford and Esposito

occurred at the precise time that Ringel was becoming involved, these emails appear to be about

Pursuit’s apartment.

       Item 3 from Esposito’s privilege log is a January 6, 2016, email from Sanford to Esposito

described as a “general thank you.” (ECF Doc. # 128-1 at 3.) This email was also provided at or

about the time Ringel was becoming involved in the matter. That email appears to concern

Sanford’s intent––the principal inquiry in a fraudulent conveyance action. In re Sharp Intern.

Corp., 403 F.3d 43, 56 (2d Cir. 2005) (“‘[T]o prove actual fraud under §276, a creditor must

show intent to defraud on the part of the transferor.’” (citation omitted)).



                                                  9
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  54ofofDocument
                                                                  55     73
                                                                          72
                                  Pg 10 of 23



       Item 7 refers to retaining James McGuire on behalf of Sanford, and “the transmission of

engagement funds.” (ECF Doc. 128-1 at 4.) If “transmission of funds” refers to transferring the

$50,000 to Esposito, then it is relevant to the Trustee’s potential claims against Esposito since it

would concern Sanford’s intention in causing Pursuit to pay Esposito the $50,000. If the email

refers to paying McGuire and Dechert, it is likewise relevant because, on that same day

according to Sanford, McGuire declined an engagement (Joint Reply Ex. 13 at 5) solely because

Sanford did not have sufficient money on hand to retain him. (See id. Ex. 6 at 163:2–163:7). If

the email shows that Sanford intended to use the proceeds from a sale of the 67th Street property

to pay McGuire and Dechert, it remains relevant to those claims as indicative of Esposito’s

knowledge that Sanford planned to use Ringel’s opinion to persuade Phillips to close,

notwithstanding the First Department orders.

       Sanford states that he “has no objection whatsoever to Esposito producing emails he does

not possess to the Court for an in-camera review.” (ECF Doc. # 128 ¶ 8.) Accordingly, the

Court ORDERS that Esposito produce Emails 1–3, 7 to the Court for an in camera review.


       IV.     Email E - Esposito’s Privilege Log, Items 4 & 5 – Require Production


       Sanford asserts attorney-client privilege, common interest privilege, and a relevance

objection. With respect to the relevance objection, Sanford explains:

               email references a person [Frank Esposito] will show the Compendium to
               for their procedural knowledge of records on appeal. I voluntarily provided
               the email in an investigation (see ECF Doc 120, pg41- 42). The Court
               should determine if disclosure is appropriate / necessary in this action.

               * privilege asserted only with [Frank Esposito], not person referred to

(ECF Doc. # 128-1 at 818.)




                                                 10
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  55ofofDocument
                                                                  56     73
                                                                          72
                                  Pg 11 of 23



        In New York, the attorney-client privilege is not absolute. Hoopes v. Carota, 531

N.Y.S.2d 407, 409 (3d Dep’t 1988), aff’d, 543 N.E.2d 73 (N.Y. 1989). Because it “constitutes

an ‘obstacle’ to the truth-finding process,” its “invocation . . . should be cautiously observed to

ensure that its application is consistent with its purpose” Matter of Jacqueline F., 391 N.E.2d

967 (N.Y. 1979). The fact that a communication occurs between a lawyer and a client is not

enough; rather, the information must be a confidential communication for the purpose of

obtaining legal advice. Matter of Priest v. Hennessy, 409 N.E.2d 983 (N.Y. 1980). Furthermore,

the party asserting the privilege has the burden of bringing the information sought within the

privilege. Id. at 70.

        In the first message of the email chain labeled as “Email E,” Sanford forwarded a

message to Esposito on January 7, 2016, at 3:59 p.m., commenting: “fyi: on pending Feb 2016

Appeal..” The forwarded message is an email from Berry to his, MHS&Co.’s, Pursuit’s, and

Sanford Partners’ appellate counsel (Attorneys Daniel Goldberg and Karen Sebaski of Holwell

Shuster), requesting that Holwell Shuster immediately send over a compendium of exhibits to

attach to a proposed stipulation. The subject of that email is “stipulation re record.”

        This forwarded email is most likely the same forwarded email in Item 4. The subject of

Item 4, sent on January 7, 2016, is “Forward of 1/6/16 email from Daniel Goldberg to MHS

regarding 1/6/16 email from Eric Berry to Daniel Goldberg and Karen Sebaski re: “stipulation re

record” and concomitant “e-mail chain including strategy.” (ECF Doc. # 128-1 at 3.) The

Trustee and Knopfs correctly surmise in their Joint Reply that Item 4 was prompted by an email

sent by the Knopfs’ counsel on January 6, 2016 (Joint Reply Ex. 10), which was about the

Knopfs’ pending appeal in which they sought an order of attachment against Pursuit, and the

Knopfs’ concerns that Pursuit was trying to delay that appeal. That appeal was decided in the



                                                 11
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  56ofofDocument
                                                                  57     73
                                                                          72
                                  Pg 12 of 23



Knopfs’ favor on March 24, 2016. Knopf v. Sanford, 26 N.Y.S.3d 866 (1st Dep’t 2016) (“. . .

Pursuit . . . is prohibited from transferring, or further diminishing, impairing or encumbering the

properties it acquired with real estate loans from plaintiffs, including but not limited to the

property located at 10 Bedford St., New York, New York, as well as any proceeds derived from

the sale of such properties prior to the date of this order”).

        In response to the forwarded email, Esposito stated on January 7, 2016, at 3:15 p.m.:

                Can you email the stuff you want to fedex? I'm going to Hershey and
                won't be back in my office for days.

(Email E at 1.) Critically, in an email sent to Esposito January 7, 2016, at 3:28 p.m., Sanford

replies, in relevant part:

                That’s the problem: it’s a probted, bound Compendium of Exhibits and too
                big to email.
                Is there another address I could FedEx to (or should I send to a friend in
                Oyster Bay?), so M can get a look. Her opinion whether or not to demand
                inclusion is crucial.

(Id.) It is highly likely that the “M” referred to in this email is none other than Esposito’s

wife, Melissa Ringel, who was, at the time the email was sent, a First Department special

master. For instance, in response to Sanford’s inquiry about which address to send the

Compendium of Exhibits to “so M can get a look,” Esposito stated, on January 7, 2016 at

3:30 p.m.:

                Send it to me at 20 Glendale Drive Oyster Bay Cove, NY 11771

(Id.)

        The fact that Esposito told Sanford to send it to his own address in Oyster Bay further

suggests that M is Esposito’s wife. Furthermore, according to Ringel’s 2017 deposition, “a day

or two” after Esposito’s January 4, 2016 meeting with Sanford, she looked at the First




                                                  12
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  57ofofDocument
                                                                  58     73
                                                                          72
                                  Pg 13 of 23



Department orders. (ECF Doc. # 7, Ex. 8 at 30:9–30:12.) Thus, this email chain occurred right

around the time that Ringel was looking into Sanford’s case.

        Sanford has also been deceptive about what Email E concerns. Sanford vaguely states in

his declaration that this document includes a statement about Esposito referring him to another

person who might be able to provide assistance regarding the same concerns that led him to

contact Esposito. According to the Knopfs, in conferences aimed at resolving these issues

without further assistance of the Court, Sanford stated to the Knopfs’ counsel that the email only

identifies the attorney by a single initial.

        On the contrary, there is no statement made by Esposito referring him to an attorney.

Sanford has deliberately left out that the statement that references an attorney’s initial was a

statement made by him himself and not Esposito. Ordinarily, whether an attorney was consulted,

fee arrangements, and the identity of the lawyer or the client are not deemed confidential

communications. Priest v. Hennessy, 409 N.E.2d 983, 986 (N.Y. 1980); Matter of Jacqueline F.,

391 N.E.2d 967, 969–70 (N.Y. 1979); Arnold Constable Corp. v. Chase Manhattan Mortg. &

Realty Tr., 309 N.Y.S.2d 422, 423 (1st Dep’t 1977)ѵ

        There is also nothing to indicate that this email relates to matters of MHS&Co. Indeed,

the email used by Sanford is mhs@sanfordpartners.com, which appears to be an email address

used for Sanford Partners, LP. On the contrary, the information suggests that Sanford was acting

in his capacity as a corporate officer of Pursuit in communicating with Esposito. Sanford has not

met his burden in showing that the communication was for the purpose of obtaining legal advice

on behalf of MHS&Co.

        Given that no privilege applies and that the communications are highly relevant, the

Court ORDERS the production of Items 4 & 5/Email E.


                                                 13
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  58ofofDocument
                                                                  59     73
                                                                          72
                                  Pg 14 of 23



       V.      Email D – Esposito’s Privilege Log, Item 6 – Require Production


       Sanford asserts work product protection and common interest privilege with regard to the

redacted section of Email D. He explains in his declaration that his thought processes should be

“redacted because otherwise his analysis and work product, as his own attorney at a multiparty

inquest, would lose the normal protections otherwise afforded to someone in his situation where

he is communicating with another attorney about a matter of common interest.” (ECF Doc. #

128 ¶ 22.)

       In the unredacted Email D (with the requested redaction in italics), Sanford states, in an

email sent to Esposito on January 13, 2016:

               stress.

               bastards could usurp the appellate div. and the appeal they made of Braun
               ordering an inquest by rushing this inquest (the computer created it after
               they filed NOI last mo and I haven't had anyone appearing to move to
               vacate on behalf of corporate entities). If Gammerman ignores Braun's
               direction that this inquest should be before a jury and denies Pursuit's new
               counsel's request for (30) days to get up to speed (and worse - Jim can't
               appear tomorrow and is instead sending a 25yr old kid from his office - all
               he has), we're screwed. Knopf could get a "sum certain" number and rush
               to put a lien on props

               any advice?

(Email D.) The italicized portion is relevant in that it shows that Esposito had detailed

knowledge of the appeal, which would further implicate him in Sanford’s fraudulent scheme. In

particular, Ringel testified in her 2017 deposition that she did not know about the Knopfs’

pending appeal when she received Akerman’s call. This email goes to further show that Esposito

withheld information from Ringel as part of the alleged scheme.

       This email also supports the Knopfs’ theory that Sanford was looking to buy more time

between Ringel’s anticipated advisory ruling and the decision on the Knopfs’ appeal to close the

                                                14
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  59ofofDocument
                                                                  60     73
                                                                          72
                                  Pg 15 of 23



sale to Phillips, since if the Knopfs prevailed on the appeal while the property remained unsold,

the scheme would have been foiled. Thus, the Trustee’s and Knopfs’ claims of Sanford’s and

Esposito’s fraudulent acts are at least colorable, and the information they seek is not only

relevant, but specific.

        On the other hand, Sanford’s arguments have little merit. Sanford’s position is that he

was not asking Esposito for legal advice as Pursuit’s counsel. (ECF Doc. # 128 ¶ 20.) If the

substance of Sanford’s conversation with Esposito related principally to Sanford’s official duties

or Pursuit’s general affairs, Esposito was dealing with Sanford on behalf of Pursuit. See Sieger

v. Zak, 874 N.Y.S.2d 535, 538 (2d Dep’t 2009) (finding that the corporation could not assert

attorney-client privilege where the communications listed on the defendants’ second privilege

log were principally made on behalf of a shareholder in his individual capacity); Brandman v.

Cross & Brown Co. of Fla., 479 N.Y.S.2d 435, 437 (N.Y. Sup. Ct. 1984) (examining the nature

of the work by the attorney, whether the work was seemingly done on behalf of the corporation,

and whether it benefited the corporation in determining whether the corporation’s

communications were protected by attorney-client privilege). The email primarily concerns the

lien on Pursuit’s property, a matter that is related to Sanford’s official duties or Pursuit’s general

affairs. Counter to Sanford’s arguments, his seeking advice on Pursuit’s legal matters,

irrespective of the legal advice actually obtained, is sufficient to bring this within Pursuit’s

attorney-client privilege, which again is waived. U.S. Postal Service v. Phelps Dodge Refining

Corp., 852 F. Supp. 156, 163 (E.D.N.Y. 1994) (“The attorney-client privilege would apply to

such documents if they contained communications intended to be confidential and a dominant

purpose of the communication was to obtain legal advice.”); Cuno, Inc. v. Pall Corp., 121 F.R.D.

198, 201 (E.D.N.Y. 1988) (“The cases are uniform in the patent field that where the primary



                                                  15
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  60ofofDocument
                                                                  61     73
                                                                          72
                                  Pg 16 of 23



purpose is securing legal advice, the privilege will be upheld despite the inclusion of technical

data in the communication.”).

        Sanford cannot withhold information under the guise of privilege, especially where he

solicited and/or obtained legal advice concerning matters directly impacting upon the interests of

Pursuit. A fiduciary has a duty of disclosure to the beneficiaries whom he is obligated to serve

as to all of his actions. Hoopes v. Carota, 531 N.Y.S.2d 407, 409 (3d Dep’t 1988), aff’d, 543

N.E.2d 73 (N.Y. 1989) (“The salient factor on this issue is that defendant, both in his capacity as

a trustee and as a corporate officer and director, was the fiduciary of plaintiffs. In any of these

roles, defendant was not entitled to shield absolutely from his beneficiaries the communications

between him and his attorneys regarding pertinent affairs of the trust and of the corporation

(which, in any event, are inextricably intertwined . . . .”). Sanford cannot subordinate the

interests of Pursuit, which is directly affected by the advice sought, to his own private interests.

(Id.)

        As such, Sanford has not met his burden in showing that the email is protected by

common interest privilege and work product protection as his own attorney. Therefore, the

Court ORDERS the production of Email D/Item 6 without any redaction.


        VI.    Emails A, B, and C – Are Relevant and Not Privileged


        The Trustee and Knopfs do not claim in their Joint Reply that Emails A, B, and C are

relevant, but ask that the Court to require production of any documents that are provided for in

camera review that are found to be relevant. “When the discovery sought appears relevant, the

party resisting the discovery has the burden to establish the lack of relevance by demonstrating

that the requested discovery (1) does not come within the scope of relevance as defined under



                                                 16
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  61ofofDocument
                                                                  62     73
                                                                          72
                                  Pg 17 of 23



Fed. R. Civ. P. 26(b)(1), or (2) is of such marginal relevance that the potential harm occasioned

by discovery would outweigh the ordinary presumption in favor of broad disclosure.” Horizon

Holdings, LLC v. Genmar Holdings, Inc., 209 F.R.D. 208, 211 (D. Kan. 2002). “However, when

a request for discovery is overly broad on its face or when relevancy is not readily apparent, the

party seeking discovery has the burden to show the relevancy of the request.” Bonanno v.

Quizno’s Franchise Co., 255 F.R.D. 550, 553 (D. Colo. 2009).

       Upon review of these documents, the Court finds that Emails A, B, and C directly

concern the fraudulent transfer claims against Esposito; they may also be relevant to show that

Sanford’s intent in speaking to Esposito was to solicit advice regarding Pursuit’s claims,

ultimately leading to the alleged scheme. Those documents may also support showing that

Sanford was acting in his capacity as a corporate officer for Pursuit in communicating with

Esposito. In any case, the objecting party bears the burden to show requested discovery is not

relevant. Id. That burden has not been met. Sanford asserts the attorney-client privilege, work

product protection, and common interest privilege for both Emails A and B. The Court

concludes that the attorney-client privilege does not apply.

       Sanford explains that Emails A and B concern:

               Pro Se Sanford discussing his litigation strategy representing himself at the
               upcoming inquest with [Frank Esposito], who is general counsel for
               Sanford's wholly-owned MHS&Co., a Pursuit Creditor.

(ECF Doc. # 128-1 at 818.) Emails A and B are part of the same chain of emails sent between

Sanford and Esposito on January 18, 2016. That email chain does not indicate in any way that

Esposito is only representing MHS&Co. For instance, in the initial email of the chain, Sanford

discusses Pursuit’s liability several times, explaining away various theories of liability asserted

by the Knopfs. In fact, the email explains that liability should rest with Sanford and MHS&Co.



                                                 17
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  62ofofDocument
                                                                  63     73
                                                                          72
                                  Pg 18 of 23



It is also unclear how Pro Se Sanford and MHS&Co have a common interest, as Sanford has

previously asserted.

        It also appears that there is an attachment to Email A and B labeled “06-12-13 Berry

Summary Judgement Reply.PDF.” However, Sanford did not produce this attachment. The

Court ORDERS that Sanford submit the attachment to the Court for in camera review. The

Court also ORDERS that Sanford produce all attachments to the emails as well.

        Sanford explains that the subject of Email C, sent from Frank Esposito to Dechert

Attorneys on February 3, 2016, at 7:38 p.m., is follow-up communication after meeting at

Dechert’s offices with Sanford and Esposito, in which Dechert requests additional documents to

review in anticipation representation of Sanford and his companies. Sanford asserts attorney-

client privilege, work product protection, and common interest privilege.

        Dechert requested the following documents:

                For immediate review on the inquest issue (based on your recounting
                of the relevant proceedings):

                a. 2/17/2015 Knopf memorandum seeking severance and judgment against
                Pursuit only
                b. 3/12/2015 Pursuit response (filed by Meister)
                c. 7/23/2015 transcript
                d. 9/8/2015 stipulation giving the corporate entities 90 days to find counsel
                (expiring 12/8/2015)
                e. 12/8/2015 transcript
                f. 12/8/2015 stipulation giving more time to get an attorney
                g. 1/15/2016 Knopf memorandum now saying that inquest involves
                judgment against not just Pursuit but also Sanford personally
                h. __/__ 2016 Sanford appelleeʼs brief (by Dan Goldberg) relating to
                inquest proceedings

(Email C.) Sanford is vague as to why any privilege applies to this email. The email explicitly

refers to Pursuit and its litigation matters several times.




                                                  18
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  63ofofDocument
                                                                  64     73
                                                                          72
                                  Pg 19 of 23



       Esposito responded to this email on February 3, 2020: “Thank you, gentlemen.” (Id.)

This email is relevant in showing that Esposito was involved in Pursuit’s matters, including the

inquest issue. It suggests Esposito was actively helping Sanford delay the attachment of the lien

on Pursuit’s property to effectuate the scheme.

       Accordingly, the Court ORDERS Sanford to produce Emails A–C.


       VII.    Sanford’s Prior Testimony Has Waived Any Claim of Privilege


       Even if privilege applies, the Court concludes that Sanford’s prior testimony has waived

the privilege. The Trustee and the Knopfs cite the following relevant excerpts of Sanford

testimony at his November 24, 2020, deposition in Knopf v. Esposito, 17 Civ. 5833 (DLC), in

which Sanford testified how he and Esposito reached an agreement that Pursuit’s other attorneys

could call Esposito’s wife for an ex parte interpretation concerning the First Department rulings

that created an impediment to an escrow free sale of Pursuit’s apartment:

               [MR. SANFORD] . . . when I asked Mr. Esposito simply who can get this
               information confirmed if dissolved, because if we walk into the lower level
               [of the First Department] as Phillips’ counsel wanted to do, it was their idea,
               not mine. I said we wanted to wait until the truth came out. I've been waiting
               for years sell Pursuit’s properties to pay for counsel.
               It wouldn’t make a difference to me if it was a week or a month, I just
               wanted a real lawyer. And Esposito, maybe it was malpractice, but Esposito
               said anyone can provide this. Esposito then gave a phone number, which he
               conveyed was an upstairs number. Now, it appears, Esposito may have
               given his wife's phone number, which is probably why OCA took her to
               task.

(Joint Reply Ex. 6 at 69:11–70:4.)

       Sanford further testified:

                [MR. SANFORD] . . . I asked him can we contact someone else. And
               maybe he committed malpractice. There’s nothing else nefarious here. He
               said anyone can. He was wrong. Did he ask his wife; I suppose he did.
               Maybe she [w]as wrong, maybe that was malpractice. Maybe that’s what

                                                  19
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  64ofofDocument
                                                                  65     73
                                                                          72
                                  Pg 20 of 23



               OCA got upset about, that she should have hung up the phone when anyone
               called about a matter she was aware of. And was she aware, she was,
               because I asked Esposito how could I complain about Lauren Holmes what
               she did on this day describing Sanford Exhibit 1.

(Id. at 77:21–78:10.)

                [MR. SANFORD] . . . I kept on saying clerk, call the clerk’s office,
               procedural thing, just confirm, because Mr. Esposito told me that they could
               whip out a computer, and it would be obvious, because they keep a track of
               all of the decided motions.

(Id. at 140:23–141:5.)

                Q. And you gave [Nathaniel Akerman] the number that turned out to be
               the one that was answered by Ms. Ringel; is that correct?
                A. No, I’m not saying that. I gave him a number that Frank Esposito gave
               me when I called Frank and said what number my lawyers called to the
               clerk's
               office, and he gave me a number.

(Id. at 141:15–141:22.)

                Q. Before you received that with 1:59 e-mail on January 12th did you
               have any 16 reason to think that the call would end up being answered by
               Ms. Ringel?
                A. I thought it was a possibility. I asked Frank if she felt it was a problem
               and he said no, she is allowed to. I was worried about every single
               problem. I said what if it goes upstairs and she gets the call. I asked him
               these questions. I wanted to think about every single potential for a
               problem.

(Id. at 169:14–169:24.)

       Regarding his communications with Esposito on behalf of MHS&Co., Sanford testified:

               That’s the real causation for what happened. Ringel [sic: probably
               “Holmes”] refused to do her job forcing the defendants in the Knopf v.
               Sanford case to return to find basically clarification from the Court and I,
               acting upon advice of counsel, MH Sanford counsel, Esposito said you can
               just call, Pursuit's lawyers can just call the court, and that’s all they did.
               There was no ill-intent here anywhere.

(Id. at 148:3–148:11.)




                                                 20
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  65ofofDocument
                                                                  66     73
                                                                          72
                                  Pg 21 of 23



       Sanford has also stated that the activity that Esposito and Ringel were discussing

regarding the phone call and her advisory opinion related to Esposito’s work for MHS&Co.

                Frank didn’t solicit a bribe. That’s just bullshit. Frank was simply trying to
               assist MH Sanford & Company doing his job and he didn’t know what he
               was doing.
                And he got a bit greedy and wanted the money as fast as possible and maybe
               did things that weren’t appropriate and I wish he hadn’t.

(Id. at 213:4–213:11; see id. at 153:22–154 (“I think Esposito gave me a number, I don’t know

what number it was, and it did go directly to his wife, that is true, which I don’t know, I really

don’t, if that happened, maybe because she felt she and her husband would get all this money

from me hiring MH Sanford & Company hired them[.]”).)

       Given Sanford’s testimony regarding communications with Esposito, the Court concludes

that any assertion of privilege by MHS&Co. or Pursuit has been effectively waived.


       VIII. The Communications Fall Within the Crime-Fraud Exception


       Even if the communications are privileged, the Court concludes that they fall within the

Crime-Fraud Exception. To establish that a communication is within the crime-fraud exception

to the attorney-client privilege, the party seeking to overcome the privilege need not allege a

violation of either Title 18 of the United States Code (Crimes and Criminal Procedure) or the

New York Penal Law. Instead, all that is required is substantial evidence supporting an actual

fraudulent conveyance. In re Grand Jury Subpoena Duces Tecum Dated Sept. 15, 1983, 731

F.2d 1032, 1039, 1041 (2d Cir. 1984) (finding that the crime-fraud exception was satisfied,

because “the advice was sought in furtherance of a fraud that is not necessarily a violation of the

criminal code,” and “[t]he record is adequate . . . to support a conclusion that AG’s sale of its




                                                 21
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  66ofofDocument
                                                                  67     73
                                                                          72
                                  Pg 22 of 23



stock in International may be a fraudulent conveyance within the purview of New York’s

statutory ban[,]” citing Debtor and Creditor Law §276).

        The Joint Reply is persuasive in citing other decisions finding the same transactions to be

fraudulent conveyances. For instance, in Knopf v. Phillips, 802 F. App’x 639 (2d Cir. 2020),

which is based on the same transactions that underlie the Trustee’s potential claims against

Esposito, the Court of Appeals for the Second Circuit reinstated the Knopfs’ allegations that the

sale to Phillips was a fraudulent conveyance under Debtor and Creditor Law §276. Id. at 642

(“New York law contemplates that a transaction may be either actually or constructively

fraudulent.”); Id. at 643 (“An actually fraudulent conveyance . . . is one made with actual intent

to defraud,. . . [.]”); Id. at 644 (“The Knopfs submitted evidence . . . that Phillips . . . knew of the

various court orders that had restricted the sale of the PHC. . . [.]”) In Phillips, the Court of

Appeals reversed a grant of summary judgment. The Court of Appeals therefore necessarily

found that there was substantial evidence supporting the claim, which in turn means that the

communications at issue are within the crime-fraud exception.

        In a 2019 decision, Justice Lebovits held that the crime-fraud exception (known as the

“wrongful act” exception under New York law) applied regarding Sanford’s assertion of

attorney-client privilege:

                This court must ask whether the Knopfs’ evidence, taken as a whole,
                establishes probable cause to believe that a wrongful act was committed –
                whether by Sanford or by the other individuals involved – and that
                communications among and between Sanford, Akerman, Feldman, Ringel,
                McGuire, Esposito, and others furthered that wrongful act. This court
                concludes that the Knopfs have met that burden.

Knopf v. Sanford, 106 N.Y.S.3d 777, 820 (N.Y. Sup. Ct. 2019).

The crime-fraud exception thus applies here as well.




                                                   22
18-12738-mg
     Case     Doc 136 Filed 01/15/21
      Case1:17-cv-05833-DLC
           1:17-cv-05833-DLC Document
                              DocumentEntered
                                       279-1  01/15/21
                                        284 Filed       14:32:16
                                              Filed01/19/21
                                                    01/19/21  PageMain
                                                             Page  67ofofDocument
                                                                  68     73
                                                                          72
                                  Pg 23 of 23



         IX.    Conclusion

         For the reasons explained above, all of Sanford’s and Esposito’s objections based on

attorney-client privilege, work product protection, or common interest privilege are overruled,

except that Esposito is ORDERED to provide the Court with copies of items 1, 2, 3 and 7 on his

privilege log for in camera review; as to those documents only, the Court reserves decision

whether attorney-client privilege applies. All other documents must be produced in unredacted

form to the Trustee by Sanford and/or Esposito on or before February 1, 2021.


         IT IS SO ORDERED.

Dated:     January 15, 2021
           New York, New York

                                              _____   Martin Glenn____________
                                                     MARTIN GLENN
                                              United States Bankruptcy Judge




                                                23
Case
 Case1:17-cv-05833-DLC
      1:17-cv-05833-DLC Document
                         Document279-1
                                  284 Filed
                                       Filed01/19/21
                                             01/19/21 Page
                                                       Page69
                                                            68ofof73
                                                                   72




                          EXHIBIT 5
Re one more t db t    Case
                       Case1:17-cv-05833-DLC
                            1:17-cv-05833-DLC Document
                                               Document279-1
                                                        284 Filed
                                                             Filed01/19/21
                                                                   01/19/21 Page
                                                                             Page70
                                                                                  69ofof73
                                                                                         72                                       11/20/20 7 13 AM



From:                "Frank Esposito" <fesposito@eplawllc.com>
Subject:             Re: one more tidbit..
Date:                Tue, January 12, 2016 1:59 pm
To:                  "Michael Hayden Sanford" <mhs@sanfordpartners.com>


The Title company should be satisfied at this point.

On Jan 12, 2016, at 8:21 AM, Michael Hayden Sanford <mhs@sanfordpartners.com> wrote:


        Ok, we will

        Sent from my iPhone

        On Jan 12, 2016, at 6:16 AM, Frank Esposito <fesposito@eplawllc.com> wrote:


                Ok. Let's touch base later and discuss options.

                On Jan 11, 2016, at 8:20 PM, Michael Hayden Sanford <mhs@sanfordpartners.com> wrote:


                        new Federal yes (it should be over soon); big one, for right now I need him or
                        else I default. Jim wasn't the person I envisioned going to trial on my case..

                        Sent from my iPhone

                        On Jan 11, 2016, at 8:06 PM, Frank Esposito <fesposito@eplawllc.com> wrote:


                               Ok, so are we using Jim to litigate these cases?

                               On Jan 11, 2016, at 7:46 PM, Michael Hayden Sanford
                               <mhs@sanfordpartners.com> wrote:


                                       I don't know. One of (2) ways:

                                       (a.) he went to trial support last week (I checked with
                                       them after Christmas and he had not filed for an
                                       inquest from the July 2015 Braun decision, which he
                                       was directed to do; I figured he preferred to instead
                                       take his chances that appellate sees it his way and
                                       awards a "sum certain" on contract claims rather than
                                       risk a jury smelling the rottenness of what's up..).

                                       If he did go recently, he may have played the "elderly
                                       card" (when I called trial support specifically asked me
                                       if "anyone elderly involved, because we expedite in a
                                       few weeks if that is the case..") and didn't notify me of
                                       his application. If this is what it's about (I'm doubtful),
                                       then we're at the actual inquest stage now (I am
                                       totally unprepared) or at a pre-conference to schedule
                                       for it.. (I'm not sure, I've never done this before)

https //webma 04 reg ster com/proma /src/pr nter_fr end y_bottom …passed_ent_ d=0&ma box= NBOX&passed_ d=204955&v ew_unsafe_ mages=    Page 1 of 4


       Plfs' Ex. 125                                                                                             Pursuit000322
Re one more t db t   Case
                      Case1:17-cv-05833-DLC
                           1:17-cv-05833-DLC Document
                                              Document279-1
                                                       284 Filed
                                                            Filed01/19/21
                                                                  01/19/21 Page
                                                                            Page71
                                                                                 70ofof73
                                                                                        72                                        11/20/20 7 13 AM




                                       OR

                                       (b.) the computer created this initial status/scheduling
                                       conference because he filed a NOI on 12/9/15, the
                                       day after Braun ended the stay of proceedings
                                       (because I didn't have counsel) and set a next
                                       appearance date for Feb 16th - which I had thought
                                       was my hard deadline by which to engage counsel to
                                       appear..

                                       So, I need Jim Prestiano to now also file an
                                       appearance tomorrow (he just did Federal today as a
                                       favor) and request an adjournment (fortunately Jim
                                       has a court conflict in Riverhead on Thur) for (30)
                                       additional days as he is newly appearing and has to
                                       review the file, especially re (i) necessary open
                                       discovery as we may need to vacate NOI and we do
                                       have a (ii) deposition tentatively scheduled and that
                                       may lead to (iii) additional counterclaims bring filed..
                                       and we have yet to move for (iv) summary judgment
                                       and intend to request a briefing schedule from lower
                                       court on this subject next month..

                                       essentially we're not nearly ready to schedule a trial
                                       on the 2009 case and in any event all of the
                                       companies have newly appearing counsel that need
                                       to get up to speed with this big file. So, please adjourn
                                       to at least week of Feb 22nd.

                                       That's my plan so far..


                                       Sent from my iPhone

                                       On Jan 11, 2016, at 7:15 PM, Frank M. Esposito
                                       <fesposito@eplawllc.com> wrote:


                                               I had a trial in front of Gammerman
                                               once. He's pretty good, and smart.
                                                He shoots from the hip. How could
                                               he have set something for this
                                               Thursday?

                                               Best regards,

                                               Frank M. Esposito, Esq.

                                               Esposito Partners

                                               275 Madison Avenue
                                               14th Floor
                                               New York, NY 10016


https //webma 04 reg ster com/proma /src/pr nter_fr end y_bottom …passed_ent_ d=0&ma box= NBOX&passed_ d=204955&v ew_unsafe_ mages=    Page 2 of 4

                                                                                                                 Pursuit000323
Re one more t db t   Case
                      Case1:17-cv-05833-DLC
                           1:17-cv-05833-DLC Document
                                              Document279-1
                                                       284 Filed
                                                            Filed01/19/21
                                                                  01/19/21 Page
                                                                            Page72
                                                                                 71ofof73
                                                                                        72                                        11/20/20 7 13 AM



                                               (212) 537-3896
                                               (888) 533-9995

                                               (646) 304-5624 (fax)
                                               fesposito@eplawllc.com


                                               This message and its attachments are
                                               sent from a law firm and may contain
                                               information that is confidential and
                                               protected by privilege from disclosure.
                                               If you are not the intended recipient,
                                               you are prohibited from printing,
                                               copying, forwarding or saving them.
                                               Please delete the message and
                                               attachments without printing, copying,
                                               forwarding or saving them, and notify
                                               the sender immediately.



                                                   -------- Original Message -----
                                                   ---
                                                   Subject: one more tidbit..
                                                   From: Michael Hayden
                                                   Sanford
                                                   <mhs@sanfordpartners.com>
                                                   Date: Mon, January 11, 2016
                                                   6:20 pm
                                                   To: Frank Esposito
                                                   <fesposito@eplawllc.com>

                                                   today the 2009 case got
                                                   assigned a JHO to meet with
                                                   parties this Thursday (scary)
                                                   because Berry asked for an
                                                   inquest on damages / or
                                                   because he filed NOI last mo.
                                                   (I need to vacate as u
                                                   know)..

                                                   It got assigned to Ira
                                                   Gammerman, who, at 87, still
                                                   may remember Mr. Berry..

                                                   pls see attached




                                                   Sent from my iPhone

Attachments:

https //webma 04 reg ster com/proma /src/pr nter_fr end y_bottom …passed_ent_ d=0&ma box= NBOX&passed_ d=204955&v ew_unsafe_ mages=    Page 3 of 4

                                                                                                                 Pursuit000324
Re one more t db t   Case
                      Case1:17-cv-05833-DLC
                           1:17-cv-05833-DLC Document
                                              Document279-1
                                                       284 Filed
                                                            Filed01/19/21
                                                                  01/19/21 Page
                                                                            Page73
                                                                                 72ofof73
                                                                                        72                                        11/20/20 7 13 AM



untitled-[1].plain
  Size:4.7 k
        I
I Type:text/plain I




https //webma 04 reg ster com/proma /src/pr nter_fr end y_bottom …passed_ent_ d=0&ma box= NBOX&passed_ d=204955&v ew_unsafe_ mages=    Page 4 of 4

                                                                                                                 Pursuit000325
